DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 27 July 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112  second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the 
The claims state “provide, via the processor, an update to at least one other venue”.
What update the claim is referring to? For what reason? 
What action that causes the update?
Furthermore, the update is to at least one other venue, Why? 
The specification is not helping.
Therefore, the claim is incomplete. Therefore, a correction is requested.
The dependent claims 2-18 are also rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10728363 hereinafter “363” and claims 1-20 of US patent Number 10225369, hereinafter “369”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent numbers “363” and “369” which encompass the same metes, bounds, and limitations. For instance claim 1 of this application differs slightly to patent “363” in which “363” states “providing an update to the perception model of the venue based on the at least one recommended action that is generated” that is lacking in the claim of the application which only states “providing, via the processor an update to at least one other venue”. Claims 1-20 of patent number contain the same features with patent “363” with a slight modification where “entity” is replaced with “service provider”. Therefore, it would be obvious to eliminate the limitations of the narrower claims, since it has been held that omission .

Patent Number 10728363:
Exemplary claim 1
1. A method comprising: receiving, via a processor of a communications network operated by an entity associated with a venue, first data that is measured via at least one sensor deployed at the venue; receiving, via the processor, second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying, via the processor, a perception model of the venue to the first data and the second data that are received; generating, via the processor, at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and providing, via the processor, an update to the perception model of the venue based on the at least one recommended action that is generated. 
 
2. The method of claim 1, wherein the first data that is measured via the at least one sensor deployed at the venue is received via a server of the venue. 
 
3. The method of claim 1, wherein the at least one recommended action comprises an action associated with a safety service in the venue. 
 
4. The method of claim 3, wherein the action associated with the safety service in the venue comprises an action for evacuating the venue. 
 
5. The method of claim 3, wherein the action associated with the safety service in the venue comprises an action for providing an emergency service at the venue, wherein the emergency service comprises at least one of: a health related emergency service, a police department related emergency service, and a fire department related emergency service. 
 

 
7. The method of claim 6, wherein the service provided at the venue comprises at least one of: a service for providing a food item, a service for providing a beverage item, and a service associated with a restroom facility. 
 
8. The method of claim 1, wherein the at least one recommended action comprises an action associated with an event at the venue. 
 
9. The method of claim 8, wherein the at least one recommended action is for modifying a program of the event at the venue. 
 
10. The method of claim 1, further comprising: providing, via the processor, the at least one recommended action that is generated to be presented on a display device. 
 
11. The method of claim 1, further comprising: providing, via the processor, the at least one recommended action to an application server deployed at the venue. 
 
12. The method of claim 1, further comprising: providing, via the processor, a recommendation to change a physical attribute of the venue. 
 
13. The method of claim 1, further comprising: providing, via the processor, an update to at least one other venue. 
 
14. The method of claim 1, further comprising: receiving, via the processor, the perception model or an update to the perception model from at least one other venue; and training, via the processor, the perception model of the venue in accordance with the update to the perception model that is received from the at least one other venue. 
 

 
16. The method of claim 14, wherein the receiving the update to the perception model from the at least one other venue is performed as a response to a query that is sent to the at least one other venue. 
 
17. The method of claim 14, wherein the perception model is trained offline. 
 
18. The method of claim 1, further comprising: training, via the processor, the perception model of the venue in accordance with an update that is received for the perception model of the venue. 
 
19. A non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processor of a communications network operated by an entity associated with a venue, cause the processor to perform operations, the operations comprising: receiving first data that is measured via at least one sensor deployed at the venue; receiving second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying a perception model of the venue to the first data and the second data that are received; generating at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and providing an update to the perception model of the venue based on the at least one recommended action that is generated. 
 
20. An apparatus of a communications network operated by an entity associated with a venue comprising: a processor; and a computer-readable storage device storing a plurality of instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: receiving first data that is measured via at least one sensor deployed at the venue; receiving second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying a perception model of the venue to the first data and the second data that are received; generating at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and 






Patent Number 10225369:
Exemplary claim 1

1. A method comprising: receiving, via a processor of a communications network operated by a network service provider, first data that is measured via at least one sensor deployed at a venue; receiving, via the processor, second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying, via the processor, a perception model of the venue to the first data and the second data that are received; generating, via the processor, at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and providing, via the processor, an update to the perception model of the venue based on the at least one recommended action that is generated. 
 
2. The method of claim 1, wherein the first data that is measured via the at least one sensor deployed at the venue is received via a server of the venue. 
 
3. The method of claim 1, wherein the at least one recommended action comprises an action associated with a safety service in the venue. 
 
4. The method of claim 3, wherein the action associated with the safety service in the venue comprises an action for evacuating the venue. 
 
5. The method of claim 3, wherein the action associated with the safety service in the venue comprises an action for providing an emergency service at the venue, wherein the emergency service comprises at least one of: a health related emergency service, a police department related emergency service, and a fire department related emergency service. 
 
6. The method of claim 1, wherein the at least one recommended action comprises an action associated with a service provided at the venue. 

7. The method of claim 6, wherein the service provided at the venue comprises at least one of: a service for providing a food item, a service for providing a beverage item, and a service associated with a restroom facility. 
 
8. The method of claim 1, wherein the at least one recommended action comprises an action associated with an event at the venue. 
 
9. The method of claim 8, wherein the at least one recommended action is for modifying a program of the event at the venue. 
 
10. The method of claim 1, further comprising: providing, via the processor, the at least one recommended action that is generated to be presented on a display device. 
 
11. The method of claim 1, further comprising: providing, via the processor, the at least one recommended action to an application server deployed at the venue. 
 
12. The method of claim 1, further comprising: providing, via the processor, a recommendation to change a physical attribute of the venue. 
 
13. The method of claim 1, further comprising: providing, via the processor, an update to at least one other venue. 
 
14. The method of claim 1, further comprising: receiving, via the processor, the perception model or an update to the perception model from at least one other venue; and training, via the processor, the perception model of the venue in accordance with the update to the perception model that is received from the at least one other venue. 
 
15. The method of claim 14, wherein the receiving the update to the perception model from the at least one other venue is performed in a predetermined time interval. 

16. The method of claim 14, wherein the receiving the update to the perception model from the at least one other venue is performed as a response to a query that is sent to the at least one other venue. 
 
17. The method of claim 14, wherein the perception model is trained offline. 
 
18. The method of claim 1, further comprising: training, via the processor, the perception model of the venue in accordance with an update that is received for the perception model of the venue. 
 
19. A non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processor of a communications network operated by a network service provider, cause the processor to perform operations, the operations comprising: receiving first data that is measured via at least one sensor deployed at a venue; receiving second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying a perception model of the venue to the first data and the second data that are received; generating at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and providing an update to the perception model of the venue based on the at least one recommended action that is generated. 
 
20. An apparatus of a communications network operated by a network service provider comprising: a processor; and a computer-readable storage device storing a plurality of instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: receiving first data that is measured via at least one sensor deployed at a venue; receiving second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying a perception model of the venue to the first data and the second data that are received; generating at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and providing an update to the perception model of the venue based on the at least one recommended action that is generated. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454